United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-1668
                                ___________

William Simpson Edwards,                *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        *
Ed O’Brian; Pradeep Sarswat, MD;        *
Durga Satyavola; Jones; Julie Pihl,     *
Nurse, RN; Susan Mangels, RN;           * Appeal from the United States
Natasha Whalen, RN; Kristen             * District Court for the
Towlerton, RN; Josaphin Watson,         * Southern District of Iowa.
RN; Dawn Hecox, RN; John Ault,          *
Warden; William Spersflage, Deputy      * [UNPUBLISHED]
Warden; Deb Nichols, Assistant          *
Security Warden; Rick Larkin,           *
Living Unit Counselor; Dennis           *
Brumbaugh, Unit Manager; Dave           *
DeGrange, ISP Grievance Officer;        *
Sheryl Lockwood, Central Grievance      *
Officer; Arthur Neu, IDOC Board         *
Member; Nancy Roth; Anthony             *
Aducey; Dave Ryner; State of Iowa;      *
Department of Corrections,              *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: August 26, 2010
                              Filed: September 3, 2010
                               ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________
PER CURIAM.

      William Simpson Edwards appeals the district court’s1 judgment granting
defendants summary judgment, and denying Edwards’s motions for leave to amend
his complaint and for an injunction, in his pro se 42 U.S.C. § 1983 action.

       Following careful de novo review, see Mason v. Corr. Med. Servs., Inc., 559
F.3d 880, 884 (8th Cir. 2009) (summary judgment standard of review), we find no
basis for reversal. We also find that the court did not abuse its discretion in denying
leave to amend the complaint, see Popp Telcom v. Am. Sharecom, Inc., 210 F.3d 928,
943 (8th Cir. 2000) (where amendment would likely result in burdens of additional
discovery and delay to proceedings, court usually does not abuse its discretion in
denying leave to amend); or in denying Edwards’s request for an injunction, see Hinz
v. Neuroscience, Inc., 538 F.3d 979, 986 (8th Cir. 2008) (standard of review); Bank
One, Utah v. Guttau, 190 F.3d 844, 847 (8th Cir. 1999) (factors considered in ruling
on request for permanent injunction). Accordingly, the judgment is affirmed.
                        ______________________________




      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.

                                         -2-